COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION TO EXTEND TIME

Appellate case name:        Hani Hafiz Ibrahim Qutiefan v. Lubna Abdelziz Safi a/k/a
                            Lubna Aziz Safi

Appellate case number:      01-18-00425-CV

Trial court case number:    13-DCV-206211

Trial court:                505th District Court of Fort Bend County


       Appellant, Hani Hafiz Ibrahim Qutiefan, has filed a second motion for extension of
time to file a motion for rehearing. See TEX. R. APP. P. 49.1, 49.8. In his first motion,
appellant requested a two-year extension of time in order to obtain legal counsel and due
to financial and medical hardships caused by the COVID-19 pandemic. The Court granted
in part and denied in part this motion, giving appellant a 42-day extension of time from
August 20, 2021—when his motion for rehearing was initially due—to October 1, 2021,
the current deadline. The Court’s order warned that no further extensions will be granted
absent a showing of extraordinary circumstances.
       Appellant’s second motion also requests a two-year extension of time to file a
motion for rehearing. Like his first motion, appellant states that he needs legal counsel and
that he has been impacted by the COVID-19 pandemic. Appellant states that these are
extraordinary circumstances warranting a further extension of two years. Ten days have
passed without a response from appellee, Lubna Abdelziz Safi a/k/a Lubna Aziz Safi. See
TEX. R. APP. P. 10.3(a).
      Accordingly, the Court grants in part and denies in part appellant’s motion to
extend time. The deadline for appellant to file a motion for rehearing is extended to
November 19, 2021.


       NO FURTHER EXTENSIONS WILL BE GRANTED.
      It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: October 21, 2021